Exhibit 10.24.2

PACIFIC CAPITAL BANCORP

2008 EQUITY INCENTIVE PLAN

NOTICE OF GRANT

AND

RESTRICTED STOCK AGREEMENT

You have been granted the number of Common Shares of Restricted Stock of Pacific
Capital Bancorp (the “Company”), as set forth below (“Common Shares”), subject
to the terms and conditions of the Pacific Capital Bancorp 2008 Equity Incentive
Plan (“Plan”), and this Notice of Grant and Restricted Stock Agreement including
the attachments hereto (collectively, “Notice and Agreement”). Unless otherwise
defined in the Notice and Agreement, terms with initial capital letters shall
have the meanings set forth in the Plan.

 

Number of Common Shares of Restricted Stock Granted:

The number of shares is specified on the Grant Summary section of this website.

Grant Date:

 

Fair Market Value:

The Fair Market Value is the closing price of Company stock on the Grant Date
and is specified on the Grant Summary section of this website.

 

Period of Restriction and Release of Common Shares from Company’s Return Right
(see Sections 2 and 3 of attached Agreement)

The Period of Restriction, during which the Common Shares shall be subject to
the Company’s Return Right, shall lapse upon the later of the following (a) and
(b) to occur:

(a) On the date the Company is no longer subject to the prohibition against TARP
recipients from paying or accruing any bonus or incentive compensation as
required under the American Recovery and Reinvestment Act of 2009; thereafter,
the stock shall vest as noted in (b) below.

(b) Upon the following anniversaries of the Grant Date:

1st: 25.00%

2nd: 25.00%

3rd: 25.00%

4th: 25.00%

Subject to additional restrictions, if any, under the American Recovery
Reinvestment Act of 2009. However, upon the occurrence of a Change in Control
(as defined in the Plan), the Company’s Return Right shall lapse immediately.

By acknowledging online, you accept this grant of Common Shares and you hereby
represent that you: (i) agree to the terms and conditions of this Notice and
Agreement and the Plan; (ii) have reviewed the Plan and the Notice and Agreement
in their entirety, and have had an opportunity to obtain the advice of legal
counsel and/or your tax advisor with respect thereto; (iii) fully understand and
accept all provisions hereof; (iv) agree to accept as binding, conclusive, and
final all of the Administrator’s decisions regarding, and all interpretations
of, the Plan and the Notice and Agreement; and (v) agree to notify the Company
upon any change in your home address indicated above.

 

-1-



--------------------------------------------------------------------------------

PACIFIC CAPITAL BANCORP

2008 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

1. Grant of Restricted Stock. The Company has granted to you the number of
Common Shares of Restricted Stock specified in the Notice of Grant on the
preceding page (“Notice of Grant”), subject to the following terms and
conditions. In consideration of such grant, you agree to be bound by such terms
and conditions, and by the terms and conditions of the Plan.

2. Period of Restriction. During the Period of Restriction specified in the
Notice of Grant, the Common Shares shall remain subject to the Company’s Return
Right (defined in Section 3). The Period of Restriction shall expire and the
Company’s Return Right shall lapse as to the Common Shares granted in the
amount(s) and on the date(s) specified in the Notice of Grant (each, a “Release
Date”); provided, however, that no Common Shares shall be released on any
Release Date if the Participant has ceased Continuous Status as an Employee,
Consultant or Director on or prior to such date. Any and all Common Shares
subject to the Company’s Return Right at any time shall be defined in this
Notice and Agreement as “Unreleased Common Shares.”

3. Return of Restricted Stock to Company. If Participant ceases Continuous
Status as an Employee, Consultant or Director for any reason (a “Return Event”),
the Company shall become the legal and beneficial owner of the Unreleased Common
Shares and all rights and interests therein or relating thereto, and the Company
shall have the right to retain and transfer such Unreleased Common Shares to its
own name. The Participant shall continue to own any Common Shares subject to the
terms of the Plan and this Notice and Agreement with respect to which the
Participant has Continuous Status as an Employee, Consultant or Director through
the Release Date(s) specified in the Notice of Grant for such Common Shares.

4. Restriction on Transfer. Except for the transfer of the Common Shares to the
Company or its assignees contemplated by this Notice and Agreement, none of the
Common Shares or any beneficial interest therein shall be transferred,
encumbered or otherwise disposed of in any way until the Release Date for such
Common Shares set forth in this Notice and Agreement. In addition, as a
condition to any transfer of the Common Shares after such Release Date, the
Company may, in its discretion, require: (i) that the Common Shares shall have
been duly listed upon any national securities exchange or automated quotation
system on which the Company’s Common Stock may then be listed or quoted;
(ii) that either (a) a registration statement under the Securities Act of 1933,
as amended (“Securities Act”) with respect to the Common Shares shall be
effective, or (b) in the opinion of counsel for the Company, the proposed
purchase shall be exempt from registration under the Securities Act and the
Participant shall have entered into agreements with the Company as reasonably
required; and (iii) fulfillment of any other requirements deemed necessary by
counsel for the Company to comply with Applicable Law.

5. Retention of Common Shares. The Company shall hold the Unreleased Common
Shares until the Release Date for such Common Shares. When a Return Event or
Release Date occurs, the Company shall promptly deliver the applicable Common
Shares in book-entry form to the Company or to the Participant, as the case may
be.

 

-2-



--------------------------------------------------------------------------------

6. Stockholder Rights. Subject to the terms hereof, the Participant shall have
all the rights of a stockholder with respect to the Common Shares while they are
retained by the Company pursuant to Section 5, including without limitation, the
right to vote the Common Shares and to receive any cash dividends declared
thereon. If, from time to time prior to the Release Date, there is (i) any stock
dividend, stock split or other change in the Common Shares, or (ii) any merger
or sale of all or substantially all of the assets or other acquisition of the
Company, any and all new, substituted or additional securities to which the
Participant shall be entitled by reason of the Participant’s ownership of the
Common Shares shall be immediately subject to the terms of this Notice and
Agreement and included thereafter as “Common Shares” for purposes of this Notice
and Agreement.

7. Legends. The share certificate evidencing the Common Shares, if any, issued
hereunder shall be endorsed with the following legend (in addition to any legend
required under applicable state securities laws):

THE COMMON SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS UPON TRANSFER, OBLIGATIONS TO RETURN TO AND THE COMPANY, AS SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE HOLDER, A COPY OF WHICH IS ON
FILE WITH THE SECRETARY OF THE COMPANY.

8. U.S. Tax Consequences. The Participant has reviewed with the Participant’s
own tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Notice and Agreement. The
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its employees or agents. The
Participant understands that the Participant (and not the Company) shall be
responsible for the Participant’s own tax liability that may arise as a result
of the transactions contemplated by this Notice and Agreement. The Participant
understands that for U.S. taxpayers, Section 83 of the Internal Revenue Code of
1986, as amended (the “Code”), taxes as ordinary income the difference between
the purchase price for the Common Shares, if any, and the fair market value of
the Common Shares as of the date any restrictions on the Common Shares lapse. In
this context, “restriction” includes the right of the Company to the return of
the Common Shares upon a Return Event. The Participant understands that if
he/she is a U.S. taxpayer, the Participant may elect to be taxed at the time the
Common Shares are awarded as Restricted Stock rather than when and as the Return
Right expires by filing an election under Section 83(b) of the Code with the IRS
within 30 days from the date of acquisition. The form for making this election
is attached as Exhibit A hereto.

THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), IF
APPLICABLE, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES
TO MAKE THIS FILING ON THE PARTICIPANT’S BEHALF.

 

9.

General.

(a) This Notice and Agreement shall be governed by and construed under the laws
of the State of California. The Notice and Agreement and the Plan, which is
incorporated herein by reference, represents the entire agreement between the
parties with respect to the Common Shares of Restricted Stock granted to the
Participant. In the event of a conflict between the terms and

 

-3-



--------------------------------------------------------------------------------

conditions of the Plan and the terms and conditions of this Notice and
Agreement, the terms and conditions of the Plan shall prevail.

(b) Any notice, demand or request required or permitted to be delivered by
either the Company or the Participant pursuant to the terms of this Notice and
Agreement shall be in writing and shall be deemed given when delivered
personally, deposited with an international courier service, or deposited in the
U.S. Mail, First Class with postage prepaid, and addressed to the parties at the
addresses set forth in the Notice of Grant, or such other address as a party may
request by notifying the other in writing.

(c) The rights of the Company under this Notice and Agreement and the Plan shall
be transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. The rights and obligations of the Participant
under this Notice and Agreement may only be assigned with the prior written
consent of the Company.

(d) The Participant agrees upon request to execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Notice and Agreement.

(e) PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE RELEASE OF COMMON SHARES
PURSUANT TO THIS AGREEMENT SHALL BE EARNED ONLY BY CONTINUING SERVICE AS AN
EMPLOYEE, CONSULTANT OR DIRECTOR, AND NOT THROUGH THE ACT OF BEING HIRED,
APPOINTED OR OBTAINING COMMON SHARES HEREUNDER.

#####

 

-4-



--------------------------------------------------------------------------------

EXHIBIT A

ELECTION UNDER SECTION 83(b)

OF THE U.S. INTERNAL REVENUE CODE OF 1986

 

-5-